United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1183
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Marcelino Garcia

                      lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                         Submitted: November 11, 2014
                           Filed: November 25, 2014
                                   [Published]
                                 ____________

Before MURPHY, MELLOY, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Marcelino Garcia pled guilty to conspiracy to distribute methamphetamine.
The district court1 imposed a two-level enhancement for possessing a firearm and

      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
sentenced him to 138 months’ imprisonment. Garcia appeals, challenging the
enhancement and the reasonableness of his sentence. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

      Garcia met with a government informant in a shed next to Garcia’s home—a
two-bedroom, single-wide trailer. Garcia showed the informant some meth,
providing a sample. The next day, in another suburb, Garcia tried to sell the
informant 11 pounds of meth. Police arrested Garcia. Searching his home, they
found: meth and a cutting agent in the shed; three pounds of meth, a scale, and
packaging materials in the trailer’s bathroom; a small amount of meth in a cabinet
under the kitchen sink; and a semi-automatic pistol and a loaded (unattached)
magazine in a container of cheese balls in the kitchen pantry. Garcia concedes that
the meth in the shed and bathroom “were stored and organized in a manner consistent
with narcotics trafficking.” But he says the amount of meth in the kitchen is
consistent with personal use. Garcia admitted possessing the pistol but said its
presence was “pure happenstance,” unrelated to drug trafficking.

       Garcia pled guilty to conspiracy to distribute 500 grams or more of meth in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. The district court applied a
two-level enhancement for possessing a firearm under U.S.S.G. § 2D1.1(b)(1). The
court noted the amount of drugs involved, the presence of drugs in the home and their
proximity to the pistol, and the loaded magazine. The resulting Guideline range was
188 to 235 months. At sentencing, the court acknowledged Garcia’s arguments for
a below-Guidelines sentence but also weighed the “incredibly serious amount of
drugs involved.” The court varied downward, imposing a 138-month sentence.

      This court reviews de novo the district court’s interpretation of the Guidelines
and reviews for clear error, its application of the Guidelines to the facts. United
States v. Sigillito, 759 F.3d 913, 940 (8th Cir. 2014). A two-level enhancement
applies “[i]f a dangerous weapon (including a firearm) was possessed.” U.S.S.G. §

                                         -2-
2D1.1(b)(1). “The enhancement should be applied if the weapon was present, unless
it is clearly improbable that the weapon was connected with the offense.” U.S.S.G.
§ 2D1.1 Application Note 11(A).

       “The enhancement poses a very low bar for the government to hurdle.” United
States v. Garcia, 703 F.3d 471, 476 (8th Cir. 2013), cert. denied, 134 S. Ct. 1048
(2014). The government must prove that “the gun was possessed and [] it was not
clearly improbable that the weapon was connected to the drug offense.” United
States v. Anderson, 618 F.3d 873, 880 (8th Cir. 2010). Garcia admitted possessing
the pistol but challenges its connection to his drug trafficking.

       “[T]he government need only prove a temporal and spatial nexus among the
weapon, defendant, and drug-trafficking activity.” United States v. Torres, 409 F.3d
1000, 1003 (8th Cir. 2005). This exists “when the weapon was found in the same
location where drugs or drug paraphernalia were located or where part of the
conspiracy took place.” Garcia, 703 F.3d at 477. “[T]he presence of a firearm in a
location where it could be used to protect drugs can be sufficient evidence to prove
the requisite connection.” United States v. Young, 689 F.3d 941, 946 (8th Cir. 2012).
“The government need not show that the defendant used or even touched a weapon
to prove a connection between the weapon and the offense.” United States v.
Fladten, 230 F.3d 1083, 1086 (8th Cir. 2000).

       It is not clearly improbable that the pistol was connected to Garcia’s drug
trafficking. While the district court did not specifically discredit Garcia’s claim that
the pistol’s presence was “pure happenstance,” the evidence demonstrates a temporal
and spatial nexus among the pistol, Garcia, and his drug trafficking.

       As for the temporal nexus, Garcia met the informant the day before police
seized the pistol. See Garcia, 703 F.3d at 477 (finding temporal nexus where drug
sale happened on May 20, 2010, and police seized guns on October 14, 2010). As for

                                          -3-
the spatial nexus, the three pounds of meth in the bathroom—stored and organized
for trafficking—was near the pistol in the kitchen pantry of the single-wide trailer.
See United States v. Moore, 184 F.3d 790, 794 (8th Cir. 1999) (the “several firearms
in [defendant’s] bedroom” were connected to “a large quantity of methamphetamine
in the next room”); United States v. Belitz, 141 F.3d 815, 817, 818 (8th Cir. 1998)
(meth in basement connected to gun in upstairs living room). See also United States
v. Betz, 82 F.3d 205, 210, 211 (8th Cir. 1996) (guns in home connected to drugs in
shed because guns “were found on premises from which [defendant] conducted
drug-related activities where they were readily accessible to” defendant); United
States v. Brewer, 624 F.3d 900, 903, 904, 908 (8th Cir. 2010) (gun in trunk of
girlfriend’s car, near where defendant tried to sell drugs from another car while on the
phone with her). Cf. United States v. Shields, 44 F.3d 673, 674-75 (8th Cir. 1995)
(reversing enhancement because “no evidence” of weapons’ nexus to drug crimes).

       This court reviews the substantive reasonableness of a sentence for an abuse
of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). “A district court abuses
its discretion and imposes an unreasonable sentence when it . . . considers the
appropriate factors but commits a clear error of judgment in weighing those factors.”
United States v. Fronk, 606 F.3d 452, 454 (8th Cir. 2010). See 18 U.S.C. § 3553(a)
(sentencing factors). A district court “has wide latitude to weigh the § 3553(a) factors
in each case and assign some factors greater weight than others in determining an
appropriate sentence.” United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009).
“[W]here a district court has sentenced a defendant below the advisory guidelines
range, it is nearly inconceivable that the court abused its discretion in not varying
downward still further.” United States v. Black, 670 F.3d 877, 882 (8th Cir. 2012).

       The district court did not abuse its discretion. It reviewed the § 3553(a)
factors, emphasizing the “incredibly serious amount of drugs involved.” See Bridges,
569 F.3d at 379. Garcia’s below-Guidelines sentence is not substantive unreasonable.
See Black, 670 F.3d at 882.

                                          -4-
                        *******

The judgment is affirmed.
               ______________________________




                            -5-